        Case 3:17-cv-01720-JWD-RLB             Document 54       08/26/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF LOUISIANA

MICHAEL MCCLANAHN, ET AL                                     CIVIL ACTION

VERSUS                                                       NO. 3:17-cv-01720-JWD-RLB

SCOTT WILSON, ET AL


                         AFFIDAVIT OF SETTLEMENT EFFORTS


       NOW COMES, Davis Rhorer, Jr., attorney of record for Defendants, who declares under

penalty of perjury that as counsel for Defendants the following is true and correct:

   1. My name is Davis Rhorer, Jr. I represent the Defendants, City of Baton Rouge/ East Baton

       Rouge (“City/Parish”) and President Pro Tempore Scott Wilson in his official capacity.

   2. The parties have previously conferred and discussed settlement efforts in the above-entitled

       matter.

   3. Plaintiffs conveyed a settlement offer to Defendants on 20 August 2018.

   4. The offer was discussed amongst the parties in e-mail, and rejected by Defendants.

   5. Plaintiffs conveyed a settlement offer to Defendants on 27 March 2019.

   6. Defendants sent a good faith counteroffer on 28 June 2019.

   7. Plaintiffs rejected that offer on 28 June 2019 without counter.

   8. On 3 September 2019 at 9:30 a.m., all parties shall participate in a settlement conference

       before the Honorable Richard L. Bourgeois, Jr.

   9. Position papers in that conference are due 27 August 2019.

   10. Plaintiffs conveyed a settlement offer to Defendants on 20 August 2019.

   11. Defendants intend to convey a good faith counteroffer on 27 August 2019.




                                                 1
        Case 3:17-cv-01720-JWD-RLB             Document 54       08/26/19 Page 2 of 2



   I declare under penalty of perjury that the foregoing is true and correct.

Date: 26 August 2019

                                             RESPECTFULLY SUBMITTED:

                                             ANDERSON O. “ANDY” DOTSON, III
                                             PARISH ATTORNEY



                                             Davis Rhorer, Jr. (#37519)
                                             Assistant Parish Attorney
                                             Tedrick K. Knightshead (#28851)
                                             Sr. Special Assistant Parish Attorney
                                             222 St. Louis Street, Suite 902
                                             Baton Rouge, LA 70802
                                             Telephone:     (225) 389-3114
                                             Facsimile:     (225) 389-8736
                                             Email: DSRhorer@brla.gov
                                             Email: tknightshead@brla.gov




                                                 2
